   Case 1:19-cv-00069-JRH-BKE Document 15 Filed 05/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


DANIEL TAYLOR JORDAN,

             Plaintiff,

      V.                                              CV 119-069


ANDREW SAUL, Commissioner of
Social Security Administration,

             Defendant.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 14.)

Nothing in Plaintiffs objections warrants deviation from the Magistrate Judge's

recommendation. Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS

the Report and Recommendation of the Magistrate Judge as its opinion, AFFIRMS the

Commissioner's final decision, CLOSES this civil action, and DIRECTS the Clerk to enter

final judgment in favor of the Commissioner.

      so ORDERED this                  of             _, 2020, at Augusta, Georgia.




                                                                    JUDGE
                                         UNITED^TATES DISTRICT COURT
                                                fERN DISTRICT OF GEORGIA
